NO. 07-06-0114-CR

                                IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL A

                                 SEPTEMBER 27, 2006
                           ______________________________

                        PARESH BABUBHAI DESAI, APPELLANT

                                              V.

                           THE STATE OF TEXAS, APPELLEE
                         _________________________________

              FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

                   NO. 51,340-E; HONORABLE ABE LOPEZ, JUDGE
                        _______________________________


Before REAVIS and CAMPBELL and HANCOCK, JJ.


                                 MEMORANDUM OPINION


       Pending before this Court is appellant’s motion to dismiss his appeal. Appellant and his

attorney both have signed the document stating that appellant withdraws his appeal. Tex. R. App.

P. 42.2(a). No decision of this Court having been delivered to date, we grant the motion.

Accordingly, the appeal is dismissed. No motion for rehearing will be entertained and our

mandate will issue forthwith.


                                                   James T. Campbell
                                                       Justice

Do not publish.